DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections of Group II, claims 2-19, and cannabinoid presence, phytoestrogen absence, less than 5% cellulose, insomnia, and pinene terpene species, in the reply filed on 4/24/2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 4, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected products and species/combinations, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/24/2022.
Accordingly, claims 2, 3, and 5-19 and the aforementioned elected species are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 and 6/13/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “associated with perimenopause…” and a list of additional conditions.  It is unclear what metric is used to evaluate such an association and if such a metric may be applied objectively from one artisan to another.  Absent clarification, the claims are interpreted to be met when the stepwise method of administering the elected composition components is taught in the prior art.  Claims depending from claim 2 are also rejected.
Claim 5 recites “about” in conjunction with endpoints of numerical ranges such that the metes and bounds of the range are unclear.  It is unclear what values are included and/or excluded by the recitation.  Appropriate clarification is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/068052 A2 (hereafter “Donsky” et al.). Cited by Applicant in IDS dated 5/28/2020.
	The instant claims are drawn to a method comprising administering to a subject in need a therapeutically effective amount of a composition comprising (i) a primary terpene, (ii) optionally at least three secondary terpenes; (iii) optionally at least one cannabinoid and optionally at least one phytoestrogen, as further specified in the claims.  Applicant has elected pinene terpene, at least one cannabinoid, and no inclusion of the optional phytoestrogen.  As to claim interpretation, please see rejections above under 35 U.S.C. 112. Additionally, recitations of “a specific amount” are considered met upon a presence of the named component since said amount has not been actually specified (see claims 2 and 3 and 9 and additional recitations throughout the claims).  Components recited as optional are considered optional and not addressed as alternative embodiments herein.
	Regarding claim 2, Donsky teaches administration of a formulation comprising a cannabinoid (see [0013], [0014], [0016] in particular), a primary terpene (see [0011]), and a carrier comprising cellulose (see [0011], [0014]).  Donsky specifies THC cannabinoid tetrahydrocannabinol and/or tetrahydrocannabinolic acid (THCa) in total concentration of at least 5% by weight and primary terpene to be present in an amount of at least 40% of the total terpene content.  The composition comprises about 0.1 to about 2% by weight cellulose, a terpene such as pinene in an amount of about 50% by weight, and one or more cannabinoids in an amount of 10 to 80% by weight, wherein the cannabinoid is tetrahydrocannabinol (see [0011], [0013]-[0015], and [0028] in particular).
	Because Donsky does not teach a single embodiment including the aforementioned components, this rejection is made using obviousness rationale.  Also, on account of the overlapping ranges, this rejection is made using obviousness rationale.  One would have been motivated to perform routine optimization procedures with regard to the pinene and cannabinoid and carrier components addressed above in order to achieve the desired efficacy and minimized undesired side effects as is routine in the art.  One would have been motivated to do so starting with the ranges taught by Donsky.
	Regarding claim 3, all requisite components have been addressed above in regard to claim 2.
	Regarding claim 5, Donsky’s ranges outlined above include ranges overlapping those claimed.
	Regarding claim 6, Donsky teaches the stepwise method of administering a composition the same or substantially the same as encompassed by the instant claims, so Donsky’s product is considered to meet the treatment of a condition as encompassed and/or elected in the instant claims since a product and its effects are inseparable.
	Regarding claim 7, Donsky teaches the formulations may comprise excipients (see [0059]).
	Regarding claim 8, Donsky teaches pinene as addressed above in regard to claim 2.
	Regarding claim 9 and the pharmacokinetic effects described therein, Donsky is considered to meet the claim since a product and its properties are inseparable and since the functional effects instantly claimed are inseparable from the method of treatment using the composition the components of which are addressed above in regard to claim 2.
	Regarding claims 10-15, the limitations have been addressed above in regard to claim 2.  Additional optional components are not addressed here since they are only optional.  As to the efficacy in treating the named conditions, it is the examiner’s position that the administration of the composition according to the method as claimed would have resulted in addressing the symptoms or conditions as claimed since a product and its effects upon administration are inseparable.
	Regarding claim 16, Donsky teaches combination dosage forms may be used (see [0058]) and further specifies that multiple dosage forms may be used (see [0059]).  Multiple dosage forms of the same product addressed above would meet at least component “a” alternative as in claim 16.
	Regarding claim 17, Donsky teaches oral formulations including liquid dosage forms including syrups and elixirs which appear to be useful for the intended use of sublingual as instantly elected (see [0059]).  Donsky further specifies granules for sublingual films in particular (see [0063]).
	Regarding claim 18, it is the examiner’s position that administration according to the method of administering the composition the components of which are addressed above would have met treatment of the symptoms or conditions claimed and particularly insomnia as instantly elected since a product and its properties and similarly a method and its effects are inseparable.
	Regarding claim 19, pinene has been addressed above in regard to claim 2.	

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617